Citation Nr: 1219596	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  07-26 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from March 1967 to March 1969 and from September 1983 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for dysthymia claimed as post traumatic stress disorder (PTSD).

The Board has recharacterized the issue in two respects.  First, the matter has been expanded to include consideration of service connection for all acquired psychiatric disabilities.  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Second, the claim is restyled to reflect consideration of the merits of the claim, as opposed to consideration of reopening of a previously denied claim.  Service connection for PTSD was denied in an unappealed May 2004 decision.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  However, when relevant service department records, such as the service treatment and personnel records associated with the file since May 2004, are received following a decision on the claim, VA must reconsider, not reopen, the claim de novo.  38 C.F.R. § 3.156(c).

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO in February 2008; a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In February 2012, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, regarding his claim of service connection for a psychiatric disorder.  On this form, he indicated he desired a Board hearing at the RO.  Earlier, in November 2009, the Veteran had stated that "a video contact to Washington" was "a must."  No action has been taken to schedule the Veteran for a Board hearing, either in person at the RO (Travel Board) or via videoconference from the RO.  

Because the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for a Board hearing, a remand is required.  38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).  Both these forms of hearing are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inform him of his Board hearing options, to include in-person Travel Board and videoconference hearings.

2.  Upon receipt of his response, take appropriate actions to schedule the requested hearing.  If no response is received, the RO must schedule the Veteran for the earliest available Board hearing.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


